619 So.2d 379 (1993)
Thomas LUPINEK, Appellant,
v.
Tom FIRTH and Lisa Firth, Natural Parents, Appellees.
No. 92-2936.
District Court of Appeal of Florida, Fifth District.
May 28, 1993.
*380 Teresa Cooper Ward, St. Petersburg, for appellant.
No appearance for appellees.
GRIFFIN, Judge.
The order appealed, which declared the petitioner's Motion for Termination of Parental Rights a "nullity", is reversed. Pursuant to section 39.461(1), Florida Statutes, and Florida Rule of Juvenile Procedure 8.500(b), appellant, as the child's Guardian Ad Litem, had the authority to file a petition to terminate parental rights. The petition may have been defective but it was not a nullity.
REVERSED and REMANDED.
PETERSON and THOMPSON, JJ., concur.